Citation Nr: 1550597	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  08-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for status post total left knee arthroplasty, from February 1, 2008.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board and in December 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case was returned to the Board for further appellate review, and in November 2011, the Board issued a decision on the higher initial rating issue and remanded the issues of service connection and entitlement to a TDIU.  

Thereafter, the Veteran requested the prior decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing had been conducted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).   The November 2011 decision on the higher initial rating issue was vacated in a June 2014 Board Order to Vacate.  The remainder of the November 2011 decision remanding the claims for service connection for a psychiatric disorder and entitlement to a TDIU remained undisturbed.  

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In November 2014, the matter was again before the Board when it granted an initial rating of 60 percent for status post total left knee arthroplasty from February 1, 2008, and denied a higher rating.  The Board again remanded the claims of service connection for a psychiatric disorder and entitlement to a TDIU as the development ordered in the November 2011 Board remand had not been completed.

The Veteran appealed the November 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (the Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision to the extent that it denied a rating in excess of 60 percent for his status post total left knee arthroplasty and remanded that issue to the Board.

In accordance with the JMR and the Court's order, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Incomplete VA Records

In its November 2014 remand directives, the Board ordered that any VA and private medical records relevant to the Veteran's claims be associated with the claims file.  The May 2015 Supplemental Statement of the Case notes that treatment records from the VA Medical Center Saginaw dated April 2001 to April 2015 were considered; however, these records are not part of paper or electronic claims file.  Thus, the issues on appeal are remanded so that these records may be associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Left Knee Rating

Pursuant to the June 2015 JMR, the parties agreed that the Board erred in its previous decision when it declined to refer the claim of entitlement to a rating in excess of 60 percent for status post total left knee arthroplasty for extraschedular consideration while remanding the issue of entitlement to a TDIU for additional development.  Thus, as the Board is again remanding the Veteran's TDIU claim, the Board also remands the left knee rating claim as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Brambley v. Principi, 17 Vet.App. 20, 23 (2003).  

Addendum Opinion re: Psychiatric Claims

With regard to his claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that remand is necessary to obtain an addendum VA medical opinion.  In accordance with the Board's November 2014 remand directives, the Veteran was provided with a VA examination and medical opinion in February 2015 addressing his current psychiatric disabilities and their etiology.  The VA examiner determined that the Veteran's symptomatology did not meet the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5); however, the Board notes that the DSM-IV criteria also apply to the Veteran's claim.  See 38 C.F.R. § 3.304(f); see also 38 C.F.R. § 4.125 (2014).  Although VA recently amended the applicable regulations to transition to the use of the DSM-5, this amendment does not apply to claims that had been certified to the Board prior to August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  

Additionally, the VA examination report shows that the Veteran's paper claims file containing relevant Social Security Disability records was not reviewed, and the examiner did not address the lay statements of the Veteran and his witnesses concerning the onset of his symptoms.  

The Board also finds the medical opinion concerning the etiology of the Veteran's psychiatric conditions confusing, and that as such, clarification is in order.  The examiner opines that the Veteran's major depressive disorder and bipolar disorder are not caused or aggravated by his service-connected disabilities because the diagnoses are (1) evidenced following service and (2) "not known in the literature to have an etiology due to" his service-connected disabilities.  The examiner did not identify the medical literature reviewed.  In addition, the Board notes that if the Veteran's major depressive disorder or bipolar disorder are secondary to or made worse as a result of his current disabilities, such as his service-connected left knee or right knee disabilities, it is irrelevant that it was diagnosed following service.  

Thus, for the reasons identified, the Board finds the February 2015 VA examination inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  As such, an addendum opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his psychiatric disabilities and knee disabilities, including the records from the VA Medical Center Saginaw dated April 2001 to April 2015.

2.  Then obtain an addendum VA medical opinion addressing (1) whether the Veteran's symptomatology meets the diagnostic criteria for PTSD using the DSM-IV criteria; (2) whether any of his diagnosed psychiatric disorders had their onset during service, are related to an event, injury or disease in service; and (3) whether any of his psychiatric disorders were caused or aggravated by any of his service-connected disabilities.  The entire claims file must be made available to and reviewed by the examiner.  A new VA examination should be performed if deemed necessary by the examiner.  

After a review of the claims file, including the lay statements provided by the Veteran and his witnesses, the examiner should address the following:

(1) whether the Veteran's symptomatology and presentation meets the diagnostic criteria for PTSD under the DSM-IV; and 

(2) whether it is at least as likely as not that any of the Veteran's diagnosed psychiatric disorders, including major depressive disorder and bipolar disorder, had their onset in service or are related to service; and 

(3)  whether it is at least as likely as not that any of the Veteran's diagnosed psychiatric disorders, including major depressive disorder and bipolar disorder, are caused or aggravated by any one or more of his service-connected disabilities (left knee disability, right knee disability, left knee and right knee scars, tinnitus and bilateral hearing loss).

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran and his lay witnesses, received December 2014, concerning the onset of the Veteran's psychiatric symptoms.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  If an opinion cannot be offered without resort to speculation, the examiner should explain why this is so.

3.  Consider whether to refer the Veteran's claim to the Director, Compensation Service for consideration of the assignment of an extraschedular rating based on his left knee symptomatology or the aggregate effect of his service-connected disabilities (left knee disability, right knee disability, left knee and right knee scars, tinnitus and bilateral hearing loss).

4.  Then readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



